
	
		II
		Calendar No. 173
		112th CONGRESS
		1st Session
		H. R. 2587
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 15, 2011
			Received; read the first time
		
		
			September 16, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To prohibit the National Labor Relations
		  Board from ordering any employer to close, relocate, or transfer employment
		  under any circumstance.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Jobs From Government
			 Interference Act.
		2.Authority of the
			 NLRBSection 10(c) of the
			 National Labor Relations Act (29 U.S.C. 160) is amended by
			 inserting before the period at the end the following: : Provided
			 further, That the Board shall have no power to order an employer (or
			 seek an order against an employer) to restore or reinstate any work, product,
			 production line, or equipment, to rescind any relocation, transfer,
			 subcontracting, outsourcing, or other change regarding the location, entity, or
			 employer who shall be engaged in production or other business operations, or to
			 require any employer to make an initial or additional investment at a
			 particular plant, facility, or location.
		3.RetroactivityThe amendment made by section 2 shall apply
			 to any complaint for which a final adjudication by the National Labor Relations
			 Board has not been made by the date of enactment of this Act.
		
	
		
			Passed the House of
			 Representatives September 15, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		September 16, 2011
		Read the second time and placed on the
		  calendar
	
